In our opinion, the option to purchase the premises did not survive the expiration of the lease. The basic purpose of the emergency rent laws was to curb the evils of exorbitant rents and widespread evictions (Matter of Fifth Madison Corp. [New York Tel. Co.], 297 N. Y. 155); and to effectuate that object it is unnecessary to afford a tenant, holding over by virtue of statutory compulsion, the right to enforce an option clause contained in a lease, the term of which has expired. This conclusion is supported by the amendment to the Commercial Rent Law, effective April 11, 1949, which is declaratory of that principle. (L. 1945, ch. 3, § 10, as amd. by L. 1949, ch. 534, § 1.) Present — Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ. [194 Misc. 17.] [See post, p. 938.]